Citation Nr: 1548987	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-06 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for lumbosacral strain.

2.  Entitlement to an initial rating higher than 10 percent for cervical spine degenerative joint disease.

3.  Entitlement to an initial rating higher than 10 percent for right shoulder mild degenerative changes (right upper extremity disability).


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1979 to October 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In January 2013, the Veteran appeared at a Board video conference hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  This matter was previously before the Board in June 2014 at which time the issue on appeal was remanded for additional development.  There has been substantial compliance with the June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

At the January 2013 Board hearing, as well as in writing in September 2015, the Veteran's representative raised allegations of clear and unmistakable error in a July 1998 rating decision that denied service connection for pes planus and plantar fascitis, and to reopen service connection for pseudofolliculitis barbae.  The Board does not have jurisdiction over them, and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

This appeal was processed using the Virtual VA and Veteran's Benefits Management System paperless claims processing system.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Following the RO's issuance of a supplemental statement of the case (SSOC) in August 2015, the RO received additional evidence pertinent to the appeal for a rating higher than 10 percent for service connected lumbosacral strain.  The evidence consists of a July 2015 medical report that the RO received in September 2015.  It is from a private physician of osteopathy who is a medical director of a spine center who relates the Veteran's degenerative joint disease of the spine to service.  This is pertinent evidence when considering that the basis of the RO's denial of an increased rating for the Veteran's lumbosacral sprain disability in the August 2015 SSOC was that his degenerative joint disease and associated symptomatology is not related to service.  This new evidence was not accompanied by a written waiver of AOJ review in the first instance.  38 C.F.R. § 20.1304(c).  Accordingly, a remand is in order so that the AOJ can review this pertinent evidence in the first instance and conduct any additional development deemed appropriate.  See 38 U.S.C.A. § 5103A(d).

Also, the Veteran initiated an appeal of a May 2015 rating decision that granted service connection for right shoulder and cervical disabilities, assigning a 10 percent rating for each disability.  He initiated an appeal in May 2015 by filing a notice of disagreement with the assigned 10 percent ratings.  See 38 C.F.R. §§ 20.200, 20.201.  Accordingly, as a statement of the case has not been issued in this matter, the Board is obligated to remand these issues for proper development, to include issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Based on the foregoing, the case is REMANDED for the following action:

1.  Take appropriate action, including issuance of a statement of the case, on the appeal initiated by the appellant regarding the May 2015 rating decision that granted service connection right shoulder and cervical disabilities and assigned 10 percent ratings for each disability.  The appellant and his representative should be clearly advised of the need to file a timely substantive appeal in this matter if the appellant wishes to complete an appeal of these determinations.  

2.  After reviewing all newly obtained evidence and completing any additional development deemed necessary, readjudicate the perfected claims on appeal.  If any benefit sought on appeal remains denied, the appellant and the appellant's representative should be provided a SSOC.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

